Citation Nr: 1215612	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-40 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for the claimed disabilities.

A video conference hearing was held in May 2010 with the Veteran in St. Louis, Missouri, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board properly adjudicated the Veteran's hearing loss claim as a new and material evidence claim in March 2011.  The claim was reopened, and the claim was remanded by the Board, along with a claim for tinnitus, for additional development.  That development has been completed, and the case returns to the Board for appellate review.


FINDINGS OF FACT

1.  Right ear hearing loss is not etiologically related to service.

2.  Tinnitus is not etiologically related to service.



CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in June 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's service treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide an opinion as to the etiology of the Veteran's hearing loss and tinnitus.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.


B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

C.  Evidence

Service treatment records are negative for any complaints, treatment, or diagnoses related to hearing loss or tinnitus.  The Veteran underwent an enlistment examination in November 1966, as well as an annual examination in November 1967 and a separation examination in June 1968.  During all three examinations, the Veteran scored 15/15 on whispered voice testing.  Puretone thresholds were not recorded.  On accompanying Reports of Medical History in November 1966 and November 1967, the Veteran denied any ear-related trouble.

Private records dated February 1995 show the Veteran developed vertigo and mild hearing loss in the right ear in 1989.  He had subsequently done well until January 1995, when he "got wobbly" and had progressive hearing loss in the right ear.  Additional records dated March 1995 reflect a borderline positive finding from a glycerol test.  An MRI of the internal auditory canals was normal.  Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
35
30
35
40
LEFT
15
10
15
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

Additional records show the Veteran continued to have symptoms of Meniere's disease until July 1995.  He had received a hearing aid for the right ear but returned it in August 1995.  He stated that it did not provide any significant benefit, though it did help with his tinnitus. 

Then, in October 1998, he again complained of imbalance and decreased hearing in the right ear.  He was diagnosed with Meniere's disease and moderate right ear sensorineural hearing loss.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
45
45
45
LEFT
15
10
10
25
25

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 100 percent in the left ear.

The Veteran underwent additional audiometric testing in December 2000.  However, the treating physician noted that another test was needed, as the Veteran stated that he was dozing or sleeping through much of the test.  


In May 2003, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
50
40
40
45
LEFT
15
15
15
25
30

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.

In June 2006, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
80
70
65
65
LEFT
NR
NR
NR
NR
NR

The Veteran underwent a VA examination in September 2007.  The claims file was not available at the time of examination.  The Veteran reported exposure to noise from shipboard artillery in service.  He denied any civilian noise exposure.  He also reported a constant, moderate, wind-like sound in his right ear.  He first noticed it in the military.  He denied any family history of hearing loss, use of ototoxic drugs, or ear infections.  He previously had Meniere's disease and had surgery in the 1990's to destroy the balance nerve on the right side.  He had occasional dizziness.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
80
75
75
LEFT
20
10
20
30
35

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and of 96 percent in the left ear.  The Veteran was diagnosed with severe sensorineural hearing loss in the right ear, with poor speech recognition.  After reviewing the claims file in October 2007, the examiner opined that it was less likely than not that hearing loss and tinnitus were related to military service.  The examiner noted that the Veteran's service records only reflected 15/15 speech tests scores.  However, there was no mention of ear problems or tinnitus during service, and the Veteran was in service only a short time as a personnel clerk, so he was not likely to have encountered a significant amount of hazardous noise.  Hearing loss was likely caused by either the Veteran's history of Meniere's disease or the surgery to treat it.

The Veteran submitted statements in November 2008 and April 2009.  He stated that he first experienced tinnitus in his right ear after his first exposure to general quarters, which included firing a forward gun mount, and was treated at a base hospital in San Diego after they returned to port.  He had been told by his doctors that his hearing loss was the result of the nerve slowly dying over a period of many years.

In private treatment records dated March 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
80
75
75
LEFT
20
20
20
35
35

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 100 percent in the left ear.

The Veteran testified at a Board hearing in May 2010.  He stated that, during general quarters, his assigned battle station was a forward gun mount with two five inch cannons.  After the gun was fired, his job was to get the shell out of the gun.  General quarters occurred about six times during the Veteran's time aboard his ship.  He was not afforded any hearing protection during this time.  He noticed ringing in his ears right away.  He did not seek any treatment at the time because he did not think it was too serious.  He was not exposed to any significant noise after service.  He had a history of Meniere's disease and underwent surgery to treat it.  However, in his research, he found that the surgery, which treated the balance nerve, would not have affected his hearing.  

The Veteran was afforded another VA examination in April 2011, after his private treatment records were obtained and associated with the claims file.  The Veteran reported a history of hearing difficulties for about 20 years or so.  He claimed his right ear had been worse than his left for at least that long.  He had worn a right ear hearing aid for 15 years.  He stated that his father had hearing loss attributed to noise exposure.  The Veteran reported undergoing surgery in 1998 for Meniere's disease.  He also had constant bilateral tinnitus, greater on the right side.  He first noticed it while serving in the military.  The Veteran stated that he served as a gunner's mate, and his duties included picking up shells and getting them out of the gun mounts.  Hearing protection was not available.  After service, he worked for a year as an industrial engineer, and then sold copy machines since 1969.  Recreationally, he had gone hunting a couple of times.  On examination, puretone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
85
80
80
LEFT
25
20
20
40
35

Speech audiometry revealed speech recognition ability of 4 percent in the right ear and of 100 percent in the left ear.  The examiner diagnosed flat severe sensorineural hearing loss in the right ear.  He noted the Veteran's whisper test results upon enlistment and separation, and acknowledged that these were not reliable evidence of either normal hearing or hearing impairment.  However, given the lack of complaints of hearing loss or tinnitus in the Veteran's records, the Veteran's history of Meniere's disease in the right ear to which the examiner attributed the Veteran's nerve damage, and the very minimal hearing loss in the left ear 43 years after separation, he concluded that the Veteran's hearing loss and tinnitus were less likely than not related to service. 

D.  Analysis

Based on the evidence of record, the Board finds that service connection for right ear hearing loss and tinnitus is not warranted.  Although the Veteran is diagnosed with the conditions, the overall weight of the evidence is against a finding that either was incurred in or otherwise attributable to service.  Both October 2007 and April 2011 VA examiners concluded that hearing loss and tinnitus were less likely than not related to service.  Both opinions were based on a review of the claims file, and the April 2011 examiner reviewed the private records submitted prior to the Board's March 2011 remand.  Both opinions are also based on a history provided by the Veteran and information obtained from an examination, and are supported by accompanying rationales.  There is no other competent medical opinion to refute these conclusions or to otherwise suggest that hearing loss or tinnitus were attributable to noise exposure in service.

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential U.S. Court of Appeals for Veterans Claims (Court) decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

In this case, the Veteran is competent to identify tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a veteran competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation").  However, the Veteran has not been shown to be competent to diagnose hearing loss.  

While the Veteran has asserted that his claimed conditions are the result of exposure to noise in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and his family offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, there are no documented complaints of hearing loss or tinnitus symptoms in service.  Moreover, there are no documented complaints of any such symptoms until 1995, over 25 years after separation from service, and those records only relate a history of hearing loss dating back to 1989.  Finally, the Veteran reported in April 2011 that he had experienced hearing difficulties for about 20 years or so, and not a period of 43 years consistent with his claim of hearing trouble in service.  These facts weigh heavily against the claim he now makes that he has had problems ever since service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The preponderance of the evidence is against finding that the Veteran has right ear hearing loss or tinnitus etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


